F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        April 12, 2007
                                  TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                         Clerk of Court

 M ARIE GASTON, Surviving Parent
 and Administratrix of the Estate of
 Jeffrey Ray Belden,
                                                         No. 05-3461
          Plaintiff - Appellee,                  (D.C. No. 04-CV-2368-DJW )
                                                           (D . Kan.)
 v.

 W AR REN PLOEGER; GLEN
 LEITCH; STEV E ROBERTS,
 individually and as County
 Commissioners of Brown County,
 Kansas; LAM AR SHOEM AKER,
 individually and as Sheriff of Brown
 County, Kansas; BRETT
 HOLLISTER,

          Defendants - Appellants,

                   and

 JOHN DOES, unknown and
 unidentified employee(s) of B rown
 County, Kansas; JANE D OES,
 unknow n and unidentified employee(s)
 of Brown County, Kansas,

          Defendants.



                              OR D ER AND JUDGM ENT *



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before KELLY, M cCO NNELL, and HO LM ES, Circuit Judges.


      Jeffrey Ray Belden committed suicide on August 14, 2002, while he was

incarcerated in Brown County, Kansas. Thereafter, Plaintiff-Appellee M arie

Gaston brought this lawsuit on his behalf asserting, inter alia, a 42 U.S.C. § 1983

claim that various Brown County officials were deliberately indifferent to the risk

that M r. Belden would commit suicide. The defendants moved for sum mary

judgment on the basis of qualified immunity; the magistrate judge to whom the

case was assigned granted the motion with respect to the § 1983 claims against

County Commissioners W arren Ploeger, Glen Leitch, and Steve Roberts but

denied the motion with respect to the § 1983 claims against Sheriff Lamar

Shoemaker, Sergeant Brett Hollister, and Officer Brandon Roberts. Exercising

appellate jurisdiction pursuant to 28 U.S.C. § 1291, we conclude that the evidence

cannot establish a constitutional violation. Accordingly, we reverse and remand.



                                    Background

      The question raised in this appeal is: “Taken in the light most favorable to

the party asserting the injury, do the facts alleged show that the [defendants’]

conduct violated a constitutional right?” Saucier v. Katz, 533 U.S. 194, 201

(2001). Thus, the facts recounted below are taken from the record and presented

in the light most favorable to M s. Gaston. See Thomas v. W ichita Coca-Cola

                                        -2-
Bottling Co., 968 F.2d 1022, 1024 (10th Cir. 1992) (noting that, when facts are in

dispute, the nonmoving party may not simply rest on the pleadings but must

identify “sufficient evidence (pertinent to the material issue) . . . by reference to

an affidavit, a deposition transcript or a specific exhibit incorporated therein”).

I.    M r. Belden’s Suicide

      On June 26, 2002, M r. Belden was incarcerated in the Brown County Jail

awaiting trial on a charge of possession of methamphetamine with intent to sell.

[II Aplt. App. at 335.] For the first six weeks of his incarceration, M r. Belden

was a well-behaved inmate. [Id. at 338.] Then, on or about August 14, M r.

Belden received a letter from his significant other, Jennifer Renz. 1 [Id. at 335.]

Sergeant Hollister, the jail administrator, was aware that M r. Belden had received

this letter. [I Aplt. App. at 99.] He also became aware that M r. Belden had

altered his cell window to facilitate the receipt of contraband. [II Aplt. App. at

335.] Because M r. Belden had tampered with the window, Sergeant Hollister

decided to move him to a different cell. [Id.]

      M r. Belden made it clear to Sergeant Hollister that he did not want to be

moved. First, M r. Belden complained about his new cellmates. [A plt. Br. at 5.]

Then, when Sergeant Hollister moved M r. Belden to a single-person cell, he

complained that his new cell did not have a working television. [Id. at 6.] W hen

      1
         The magistrate judge referred to M s. Renz as M r. Belden’s fianceé. The
briefs refer to her as his girlfriend. The exact status of their relationship is not
material to this appeal.

                                          -3-
Sergeant Hollister refused to move M r. Belden from his television-less, single-

person cell, M r. Belden used a piece of fruit to plug the toilet. [II Aplt. App. at

336.] Sergeant Hollister then moved him to a different single-person cell. [Id.]

        At 4:00 p.m., Officer Roberts came on duty and was told that M r. Belden

was in a single-person cell for disciplinary reasons. [Id.] Shortly thereafter,

Officer Roberts began serving dinner to the inmates. At about 5:30 p.m., M r.

Belden came out of his cell to get his dinner, threw his iced tea down the hallway,

and refused to return to his cell. [Id.] Officer Roberts was the only officer on

duty at the jail, so he summoned Brown County Deputy Doug Brammer to assist

him in dealing with M r. Belden. [Id.] W hen Officer Roberts and Deputy

Brammer threatened M r. Belden with pepper spray, he went back into his cell.

[Id.]

        At 6:40 p.m., Officer Roberts conducted a routine check of the cells, and he

noticed that M r. Belden had placed paper over his cell window. [Id.] Although

the jail’s practice permitted prisoners to obstruct their cell window temporarily

(usually to afford them privacy when using the toilet), Officer Roberts told M r.

Belden to remove the paper. [Id.] M r. Belden refused and threatened to harm

Officer Roberts if he entered the cell. [Id.] Officer Roberts testified that he

considered this behavior to be out of character for M r. Belden. [Id.]

        Concerned about M r. Belden’s insubordination, Officer Roberts telephoned

Sergeant Hollister at home. [Id.] Sergeant Hollister instructed Officer Roberts to

                                          -4-
summon a deputy to assist him, enter M r. Belden’s cell to remove the paper, and

move M r. Belden to Cell 14. [Id.] Cell 14 is the jail’s suicide watch cell, but it is

also used to house inmates who need frequent observation for other reasons, such

as intoxication or injury. [I Aplt. App. at 99.] Officer Roberts was aware that

Cell 14 was used as a suicide watch cell and that jail procedure dictated that

inmates in Cell 14 were to be observed more frequently than prisoners in other

cells. [II Aplt. A pp. at 336.]

       After speaking with Sergeant Hollister, Officer Roberts claims that he

immediately contacted dispatch to request assistance, but his jail log does not

contain a notation that he did so. [Id. at 337.] 2 Deputy Brammer testified that he

was on duty at the time and did not recall hearing that Officer Roberts had

requested assistance. [Id.] In any case, Officer Roberts spent the next hour

supervising the male inmates’ recreation period and one inmate’s family visit. [I

Aplt. App. at 120.] During this time, he passed by M r. Belden’s cell frequently

and spoke with him on several occasions. [Id.]

       At approximately 7:45 p.m., Officer Roberts conducted another cell check.

[II Aplt. App. at 337.] M r. Belden’s window was still obstructed, and Officer

Roberts again instructed him to remove the paper. [Id.] M r. Belden replied,

“Fuck off.” [Id.] Although the obstruction had been in place for over an hour,



       2
         Pursuant to jail procedure, if O fficer Roberts did contact dispatch to
request assistance, he should have recorded his action in the jail log. [Id.]

                                          -5-
Officer Roberts did not follow up with dispatch to inquire about whether any

officers were coming to assist him, and he did not telephone Sergeant Hollister

with an update on M r. Belden’s behavior. [Id. at 338.] Likewise, Sergeant

Hollister did not phone Officer Roberts to determine whether his instructions had

been followed. [Id.]

      Shortly after 8:00 p.m., Officer Roberts let inmate Anthony Lawson out of

his cell to do laundry. [I Aplt. App. at 122.] Frustrated that no deputy had yet

arrived to assist him in removing the paper from Mr. Belden’s cell window,

Officer Roberts decided to have M r. Lawson assist him in removing the

obstruction from M r. Belden’s cell window. [Id. at 122-24.] M r. Lawson was an

inmate trusty whom Officer Roberts trusted, and he w as also friendly with M r.

Belden. [Id. at 124.]

      W hen M r. Lawson opened M r. Belden’s cell door, he found M r. Belden

hanging by a sheet from the door handle. [Id.] Officer Roberts immediately

summoned an ambulance. [Id.] Deputy Brammer, who had been upstairs in the

sheriff’s office doing paperwork for approximately fifteen minutes, heard the call

and went down to the jail to assist Officer Roberts. [Id.] He estimated that M r.

Belden had been dead for about half an hour when he arrived on the scene at 8:18

p.m. [II Aplt. A pp. at 286.]

      After the suicide, M r. Belden’s former cellmates informed jail staff that he

had spoken of suicide on several occasions. [Id. at 335.] In the days leading up to

                                         -6-
his death, M r. Belden had given away his food, rocked back and forth on his bed

for extended periods of time, and tied his shoelaces together to see whether they

would support his body weight. [Id.] Apparently, M r. Belden’s fellow inmates

believed that this behavior was simply an effort to get attention. In any case, it is

undisputed that they did not report their observations to anyone in the jail before

M r. B elden committed suicide. [Id.]

II.   Training and Supervision

      Both Sheriff Shoemaker and Sergeant Hollister have undergone suicide

prevention training, which has taught them, among other things, how to identify

inmates with suicidal tendencies. [Id.; see also Aplee. Br. at 48 (listing the

numerous training programs Sheriff Shoemaker has attended).] According to

Sergeant Hollister, his training taught him that a sudden change in an inmate’s

behavior can indicate an increased risk of suicide. [II Aplt. App. at 336.]

However, he considered an inmate covering his cell window to be a disciplinary

issue rather than a suicide warning sign. [I Aplt. App. at 96.] Sheriff Shoemaker

concurred. [Id. at 141.]

      At the time of M r. Belden’s suicide, Officer Roberts had not received any

formal suicide prevention training despite having worked as a corrections officer

for the Brow n County Sheriff’s Department for eighteen months. [Id. at 111-13.]

Generally, Brown County Jail officers are offered the opportunity to attend a

corrections class that includes a suicide prevention component after they have

                                         -7-
been employed for a year. [Id. at 148.] However, Officer Roberts testified that he

had only received on-the-job training through his interactions with fellow

officers. [Id. at 112-13.] He knew that depression was a suicide warning sign,

and he testified that he relied on his common sense in detecting and preventing

suicide attempts. [Id. at 113.]

III.   Brown County Jail Policies and Procedures

       A s noted, jail officials generally allow inmates to cover their cell windows

for short periods of time. [See Aplt. Br. at 19.] However, Officer Roberts

understood that it was important for correctional officers to have an unobstructed

view of the inside of the cells in order to monitor the inmates and make sure they

did not harm themselves or others. [I Aplt. App. at 120-21.] If an inmate refused

to remove a window covering, jail policy dictated that the correctional officers

should forcibly remove it. [Id.; see also id. at 96; id. at 141.] The policy

mandated that at least two officers w ould enter a cell to resolve disciplinary

issues such as an inmate’s failure to remove an obstruction from the cell w indow.

[Id. at 96.] Nevertheless, the policy recognized that it was often impractical to

enter a cell immediately, and Sheriff Shoemaker testified that if an officer is

busy, other inmates are out of their cells, and the officer is waiting for assistance,

it would not be unreasonable for a window to remain covered for as long as it was

covered in this case. [II Aplt. App. at 338.]

       The jail also had procedures for dealing with known suicide risks. [Id. at

                                          -8-
339.] If an inmate demonstrated any indication of an intention to harm himself,

officers would immediately summon Kanza M ental Health to the jail, and Kanza

would evaluate the inmate. [Id.] Depending on the specific circumstances of the

case, the inmate could be segregated and monitored. 3 [Id.] As mentioned, Cell

14 was used as a suicide watch cell at the Brown County Jail. [Id. at 337.]

IV.   Procedural History

      M s. Gaston brought this lawsuit as the survivor of M r. Belden and as the

administratrix of his estate, alleging claims pursuant to 42 U.S.C. § 1983 and

Kansas state tort law. After the parties consented to the exercise of jurisdiction

by a United States M agistrate Judge, the defendants moved for summary judgment

on the basis of qualified immunity. The magistrate judge granted summary

judgment to the County Commissioners and to Sheriff Shoemaker in his official

capacity on M s. Gaston’s § 1983 claim but denied them summary judgment on the

state law claims. He further denied summary judgment on all claims to Sheriff

Shoemaker in his individual capacity, Sergeant H ollister, and Officer Roberts.

Sheriff Shoemaker and Sergeant Hollister filed a timely notice of appeal. 4




      3
        Notably, when M r. Belden arrived at the hospital, the emergency room
physician was told that he had been placed on half-hour cell check. [Id. at 338.]
      4
         As will be discussed, infra, Officer Roberts did not properly appeal the
denial of the summary judgment motion, so we cannot consider w hether he is
entitled to qualified immunity.

                                        -9-
                                       Discussion

      This appeal challenges the denial of a motion for summary judgment based

on qualified immunity. W hen a defendant has asserted qualified immunity, the

burden shifts to the plaintiff to establish: (1) that the defendant violated the

plaintiff’s constitutional right, and (2) that, at the time of the incident, it was

clearly established that the defendant’s conduct amounted to a constitutional

violation. Saucier, 533 U.S. at 201; Cortez v. M cCauley, 478 F.3d 1108, 1114

(10th Cir. 2007) (en banc). The court must view the evidence in the light most

favorable to the plaintiff and draw all reasonable inferences in the plaintiff’s

favor. See Fuerschbach v. Sw. Airlines Co., 439 F.3d 1197, 1207 (10th Cir.

2006). It then makes two legal determinations: (1) whether the facts state a

constitutional violation, and (2) whether it was clearly established that the

defendant’s conducted violated the constitutional right. See Blossom v.

Yarbrough, 429 F.3d 963, 966 (10th Cir. 2005).

      Here, the appellants concede that a jailer violates the Fourteenth

Amendment if he is deliberately indifferent to a known risk that a pre-trial

detainee will commit suicide, see Aplt. Br. at 23-24 (citing Barrie v. Grand

County, 119 F.3d 862, 866 (10th Cir. 1997), and Frohmader v. W ayne, 958 F.2d

1024, 1028 (10th Cir. 1992)), and they do not challenge the district court’s

conclusion that the law was clearly established at the time of M r. Belden’s death.

However, they contend that the facts of this case, even when viewed in the light

                                          - 10 -
most favorable to M s. Gaston, fail to establish a constitutional violation. Id. at

27, 30. W e review this legal question de novo. Blossom, 429 F.3d at 967.

I.    Jurisdiction

      At the outset, we must evaluate M s. Gaston’s contention that we lack

jurisdiction to hear this appeal. “G enerally, [the] denial of summary judgment is

not immediately appealable.” Id. at 966. As M s. Gaston concedes, the denial of

qualified immunity “is subject to immediate appeal when the defendant is a public

official asserting qualified immunity and the issue appealed is one of law.” Id.;

see also M artinez v. Carr, — F.3d— , 2007 W L 901922, at *2 (10th Cir. 2007);

Aplee. Br. at 1. She argues, however, that this case is not “proper as an

interlocutory appeal since Appellants have not postured the issue(s) of appeal as

based on qualified immunity.” Id. In other words, she asks us to hold that we

lack jurisdiction because the w ords “qualified immunity” do not appear anywhere

in the two issues presented for review in the appellants’ brief. Id. at 2.

      M s. Gaston does not point to a single case requiring appellants to use the

words “qualified immunity” in their statement of the issues. M oreover, the

appellants’ statement of the issues (not to mention their brief as a whole) makes

clear that they are pressing a legal question related to the denial of qualified

immunity. Additionally, their notice of appeal specifically states that they are

appealing “a M emorandum and Order denying [their] claims for qualified

im munity . . . .” R . D oc. 42 at 1. The appellants contend that, as a matter of law ,

                                          - 11 -
the facts in the record do not establish a constitutional violation; if this is true,

they are necessarily entitled to qualified immunity. See Saucier, 533 U.S. at 201.

W ithout doubt, then, this appeal raises a legal question related to the denial of

qualified immunity, and we have jurisdiction pursuant to 28 U.S.C. § 1291. See

M itchell v. Forsyth, 472 U.S. 511, 530 (1985).

II.   Officer Roberts’s Attempted Appeal

      Having held that we have jurisdiction over the appeal, we must now

determine whether Officer Brandon Roberts is rightly before us. The notice of

appeal, timely filed on D ecember 1, 2005, reads as follow s:

      Notice is hereby given that Defendants W arren Ploeger, Glen Leitch,
      Steve Roberts, County Commissioners of Brown County, Kansas,
      Lamar Shoemaker and Brett Hollister (“Defendants”), in the above-
      referenced matter, hereby appeal to the United States Court of
      Appeals for the Tenth Circuit from a M emorandum and Order
      denying Defendants’ claims for qualified immunity entered in this
      action on the 17th day of November, 2005.

R. Doc. 42 at 1. Officer Brandon Roberts’s name does not appear at all in the

text or the caption of the notice of appeal. See id.

      Pursuant to Fed. R. App. P. 3(c)(1)(A), a notice of appeal must “specify the

party or parties taking the appeal by naming each one in the caption or body of

the notice . . . .” In Torres v. Oakland Scavenger Co., the Supreme Court held

that “[t]he failure to name a party in the notice of appeal is more than excusable

‘informality’; it constitutes a failure of that party to appeal.” 487 U.S. 312, 314

(1988). Following Torres, the Federal Rules of A ppellate Procedure w ere

                                          - 12 -
amended to make clear that “[a]n appeal must not be dismissed for informality of

form or title of the notice of appeal, or for failure to name a party whose intent to

appeal is otherw ise clear from the notice.” Fed. R. App. P. 3(c)(4). M oreover,

the amended Rule permits “an attorney representing more than one party [to]

describe those parties with such terms as ‘all plaintiffs,’ ‘the defendants,’ ‘the

plaintiffs A, B, et al.,’ or ‘all defendants except X.’” Id. R. 3(c)(1)(A).

      In light of these changes, the dispositive question is whether the notice of

appeal has provided fair notice of the parties that intend to appeal the lower

court’s decision. See Dodger’s Bar & Grill, Inc. v. Johnson County Bd. of

County Comm’rs, 32 F.3d 1436, 1440-41 (10th Cir. 1994). W e have held that the

jurisdictional nature of Rule 3(c) prevents us from considering an appeal by a

party whose intent to appeal is not clear from the notice even when the omission

of the party is inadvertent and the opposing party has suffered no prejudice. See

Twenty M ile Joint Venture, PN D, Ltd. v. Comm’r of Internal Revenue, 200 F.3d

1268, 1274 (10th Cir. 1999). Accordingly, we have concluded that the omission

of one party where others are mentioned by name is insufficient to indicate that

the omitted party intended to appeal. See id. at 1273-74.

      Here, both the caption and the body of the notice listed five of the original

six defendants by name. Nothing in the notice even suggested that Officer

Roberts intended to appeal the denial of summary judgment. In these

circumstances, we have little difficulty concluding that the notice of appeal did

                                         - 13 -
not provide fair notice that O fficer Roberts intended to appeal. Therefore, we

lack jurisdiction to consider whether Officer Roberts was entitled to summary

judgment. 5 See id.

III.   Qualified Immunity

       Although “neither prison officials nor municipalities can absolutely

guarantee the safety of their prisoners[, t]hey are, . . . responsible for taking

reasonable measures to [e]nsure the safety of inmates.” Lopez v. LeM aster, 172

F.3d 756, 759 (10th Cir. 1999) (internal citation omitted). Accordingly, a jailer

violates the Eighth Amendment if he shows deliberate indifference to a convicted

inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976); see

also Farmer v. Brennan, 511 U.S. 825, 834 (1994). “U nder the Fourteenth

Amendment’s due process clause, pretrial detainees . . . are entitled to the same

degree of protection regarding medical attention as that afforded convicted

inmates under the Eighth A mendment.” Frohmader, 958 F.2d at 1028; see also

Bell v. W olfish, 441 U.S. 520, 535 n.16 (1979).

       Claims arising from a failure to prevent prisoner suicide “are considered

and treated as claims based on the failure of jail officials to provide m edical care

for those in their custody.” Barrie, 119 F.3d at 866. Thus, a plaintiff bringing



       5
        Of course, Officer Roberts may again assert qualified immunity later in
the proceedings. See Langley v. A dams County, 987 F.2d 1473, 1481 n.3 (10th
Cir. 1993). Nothing we say here is meant to indicate any opinion about whether
Officer Roberts is entitled to qualified immunity.

                                         - 14 -
such a claim must prove that his jailer was “deliberately indifferent to a

substantial risk of suicide.” Id. at 869 (internal quotation marks omitted).

“Deliberate indifference has objective and subjective components.” Callahan v.

Poppell, 471 F.3d 1155, 1159 (10th Cir. 2006). The objective component of the

test is met if the harm suffered was sufficiently serious. Id. Obviously, suicide

satisfies this requirement. See Collins v. Seeman, 462 F.3d 757, 760 (7th Cir.

2006) (“[I]t goes w ithout saying that suicide is a serious harm.”).

      The subjective component of the test requires a showing that the defendant

acted w ith a culpable state of mind. In Farmer v. Brennan, the Supreme Court

observed that the required mens rea lies “somewhere between the poles of

negligence at one end and purpose or knowledge at the other . . . .” 511 U.S. at

836. The Court then held that “a prison official cannot be found liable . . . unless

the official knows of and disregards an excessive risk to inmate health or safety;

the official must both be aw are of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 837.

      The Court made clear that the defendant’s know ledge of a substantial risk

may be proven by circumstantial evidence, including evidence “that the risk was

obvious.” Id. at 842. However, the threshold for obviousness is very high. See,

e.g., Perez v. Oakland County, 466 F.3d 416, 435-36 (6th Cir. 2006) (Griffin, J.,

concurring) (“Admittedly, it may have been unwise to credit Perez’s

                                         - 15 -
characterization of his state of mind and his explanation for discontinuing his

medication, particularly in light of his history and his unmedicated state itself. . .

. [However, i]f one fails to perceive a strong likelihood, one cannot then be

deliberately indifferent to it.”); Collins, 462 F.3d at 761 (“[A] request to see a

crisis counselor . . . is not sufficient to put a defendant on notice that an inmate

poses a substantial and imminent risk of suicide.”).

      A.     Sergeant Hollister

      The magistrate judge denied Sergeant Hollister’s motion for summary

judgment because “the evidence presented raises a genuine issue of material fact

regarding whether Plaintiff can establish . . . (1) w hether D efendant Hollister . . .

had knowledge of the specific risk that Belden would attempt to commit suicide;

or (2) whether the evidence demonstrates that the risk of Belden committing

suicide was so substantial or pervasive that knowledge by [Sergeant Hollister] can

be inferred.” II Aplt. App. at 346. He contends that the evidence in the record,

viewed in the light most favorable to M s. Gaston, cannot establish that he was

deliberately indifferent to the risk that M r. Belden would kill himself. W e agree.

      The magistrate judge relied on the following evidence in reaching the

conclusion that Sergeant Hollister w as not entitled to qualified immunity: (1) M r.

Belden’s cellmates observed suicidal behavior and heard him discussing suicide;

(2) M r. Belden was not a disciplinary problem until the day of his death; (3) M r.

Belden received a letter from M s. Renz on the day of his death and Sergeant

                                          - 16 -
Hollister was aware of the receipt and contents of the letter; (4) Sergeant Hollister

had training in detecting suicidal inmates; (5) Sergeant Hollister placed M r.

Belden in a single-person cell; (6) M r. Belden plugged the toilet in his new cell;

(7) Officer Roberts told Sergeant Hollister about M r. Belden’s continued

insubordination between 4:00 and 6:40 p.m.; (8) Sergeant Hollister instructed

Officer Roberts to remove the paper from M r. Belden’s cell window and transfer

him to Cell 14; (9) Cell 14 was the suicide watch cell; and (10) Sergeant Hollister

never followed-up with Officer Roberts to check on the situation with M r. Belden.

Id. at 346-49.

      M uch of this evidence has no bearing on whether Sergeant Hollister knew

that M r. Belden was suicidal. For example, the magistrate judge noted that there

was no evidence that Sergeant Hollister was aware of the suicidal behavior

observed by M r. Belden’s cellmates. Indeed, the inmates uniformly stated that

they had not told any jail officials about their observations because they did not

believe M r. Belden was suicidal. Nevertheless, the magistrate judge believed that

a jury could find that:

      [I]f the jailers had been properly monitoring the inmates, the jailers
      would have heard Belden talk about suicide, would have observed
      Belden give away his food, would have watched Belden repeatedly
      rock back and forth on his bed, and would have noticed Belden tying
      his shoelaces together to test the ability of the shoelaces to hold his
      body weight.

Id. at 350. This is hardly a proper inference to be drawn from the evidence



                                        - 17 -
because it presumes that jailers have a constitutional duty to monitor inmates

constantly. However, jailers are neither obligated nor able to watch every inmate

at every minute of every day. The record is clear that Sergeant Hollister and his

colleagues w ere not aware of the strange behavior described by M r. Belden’s

cellmates. Under these circumstances, we would not permit a jury to infer that

their failure to notice contributed to the “higher degree of fault than negligence”

required for deliberate indifference. Berry v. City of M uskogee, 900 F.2d 1489,

1495 (10th Cir. 1990).

      W ith respect to the letter from M s. Renz, Sergeant Hollister testified that:

      A.     He received a letter through the mail. It had been logged in by
             the jailers.

      Q.     That letter, did anyone at the jail look at that before they gave
             it to him?

      A.     Apparently so because the other dayshift jailer had mentioned
             it to me that . . . [M s. Renz] w anted to know why he w ouldn’t
             come to the window when she honked.

      Q.     Did you ever observe that letter?

      A.     I don’t remember.

I Aplt. App. at 99; see also II Aplt. App. at 269. The letter is not in the record,

and nothing in the record further illuminates its contents. Nevertheless, the

magistrate judge seemingly presumed that it was a “Dear John” letter. This is

pure speculation that finds no support in the record. According to Deputy

Brammer, M s. Renz arrived at the hospital soon after M r. Belden was taken there.

                                         - 18 -
II Aplt. App. at 290. She told the emergency room physician that she had spoken

with M r. Belden the day before and that “[h]e told her that he loved her but did

not make any suggestion that he might be particularly depressed or suicidal.” Id.

at 320. From this evidence, a jury would have no basis for inferring that there

was anything amiss in M r. Belden’s relationship with M s. Renz, let alone that the

defendants were aware of it and deliberately indifferent to its effect on his mental

state.

         Sergeant Hollister admitted that M r. Belden was generally a well-behaved

inmate prior to August 14, 2002, and he agreed that a sudden shift in behavior can

be a harbinger of suicide. I Aplt. App. at 98. However, he testified

unequivocally that M r. Belden’s behavior did not dramatically change on the day

he ended his life, and he viewed M r. Belden’s conduct as a disciplinary issue

only. Id. at 98-99, 106. He explained: “I didn’t know he w as suicidal. . . . [H ]e

was just being uncooperative because he didn’t want to be removed from that cell

because I believe that that [sic] window had been altered to get contraband into

the facility, so he didn’t want to move because of possibly getting contraband.”

Id. at 106. Sergeant Hollister further testified that, in light of his drug history,

M r. Belden could be expected to be angry about being moved into a cell in which

he would not be able to receive contraband. Id. Still, “[h]e wasn’t that upset

when I moved him. He argued the point. He said well I don’t want to move. . . .

He was never out of control. He did not yell or scream.” Id.

                                          - 19 -
      Nevertheless, Sergeant Hollister later ordered Officer Roberts to move M r.

Belden to Cell 14, the suicide watch cell. Id. at 110. He also chose not to call

Officer Roberts to verify that his orders had been carried out because “I didn’t

believe there would be a problem w ith him later. If he had a second jailer or an

officer [with O fficer R oberts] I didn’t feel there was going to be a problem. H e

had already complied when two people were there.” Id. at 103.

      Certainly, a jury would be entitled to disbelieve Sergeant Hollister’s

testimony. However, the rigorous deliberate indifference standard requires

knowledge that an inmate is suicidal or a risk that is so obvious and substantial

that knowledge can be inferred. W e would not permit a jury to infer knowledge

simply from the fact that Sergeant Hollister instructed Officer Roberts to move

M r. Belden to Cell 14 because it is undisputed that Cell 14 was not solely used as

a suicide w atch cell. M oreover, the record contains no evidence that M r.

Belden’s behavior was unusual for an inmate, especially an inmate who had been

deprived of his access to contraband and moved to an isolated cell without a

working television. Sergeant Hollister’s suicide prevention training left him

sensitive to clues of possible suicide, but there is no evidence that M r. Belden

exhibited any of these tendencies. He simply was not an obvious suicide risk.

Because there is no evidence that Sergeant Hollister considered M r. Belden

suicidal, he could not have been deliberately indifferent to the risk of suicide.

Accordingly, we conclude that he is entitled to qualified immunity.


                                         - 20 -
      B.     Sheriff Shoemaker

      “A supervisor is not liable under section 1983 unless an affirmative link

exists between the constitutional deprivation and either the supervisor’s personal

participation, his exercise of control or direction, or his failure to supervise.”

M eade v. Grubbs, 841 F.2d 1512, 1527 (10th Cir. 1988) (internal quotation marks

and alterations omitted). Additionally, “[l]iability of a supervisor under § 1983

must be predicated on the supervisor’s deliberate indifference, rather than mere

negligence.” Green v. Branson, 108 F.3d 1296, 1302 (10th Cir. 1997). Although

Sheriff Shoemaker did not personally participate in the events leading up to M r.

Belden’s suicide, the magistrate judge ruled that he could be liable for

inadequately supervising and training Sergeant Hollister and Officer Roberts. II

Aplt. App. at 344-46. On appeal, he argues that he is entitled to qualified

immunity because he was, at most, negligent. Aplt. Br. at 32. W e agree.

      As the Sheriff of Brown County, Sheriff Shoemaker is ultimately

responsible for the operation of the Brown County Jail and the conduct of its

employees. Kan. Stat. Ann. § 19-811 (2005). Thus, he is responsible for the

policy decision that jailers typically are not even offered a basic corrections class

until they have been employed for a year. He is likewise accountable for the fact

that Officer Roberts was employed for eighteen months without undergoing any

formal training–let alone any suicide prevention training. Furthermore, Sheriff

Shoemaker is responsible for leaving 23 inmates in the charge of one jailer for an


                                         - 21 -
entire eight-hour shift, such that any disturbance would require the jailer to

sum mon a road deputy w ho could take an hour or more to respond. Although w e

are sensitive to the constraints on budget and manpower faced by a small sheriff’s

department, these policies are troubling.

      Yet, as the sheriff emphasizes, mere negligence is not enough; he must

have been deliberately indifferent to the risk of prisoner suicide if he is to be

liable under § 1983. Green, 108 F.3d at 1302. Thus, the record must contain

evidence from which a jury could infer that Sheriff Shoemaker knew that his

policies were insufficient to protect inmates from the risk of suicide. W e have

reviewed the record, and we find no such evidence. Sheriff Shoemaker has

undergone extensive suicide prevention training by Kanza and other mental health

and correctional agencies. See I Aplt. App. at 139-40. During his eight-year

tenure, M r. Belden was the first inmate to have taken his ow n life despite more

than seventy-five prior suicide attempts. Id. at 140-41. Nothing in the sheriff’s

training or experience put him on notice that his policy of notifying Kanza at the

first sign that an inmate was considering harming himself was inadequate.

      W hile, in hindsight, it is clear that Sheriff Shoemaker could have better

trained and supervised his subordinates, there is no evidence that he was

deliberately indifferent to the risk of inmate suicide. M oreover, there is no

evidence that Officer Roberts would have prevented M r. Belden’s suicide if he

had been better trained; after all, Sergeant Hollister underwent several Kanza


                                         - 22 -
training courses and testified that he did not believe that M r. Belden was a suicide

risk. Id. at 106. Accordingly, Sheriff Shoemaker is entitled to qualified

immunity in his individual capacity.

      R EVER SED and R EM A N DED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        - 23 -